                                                            -
       Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 1 of 41


                                                           21CV0720l
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 SAMSUNG DISPLAY CO., LTD.,

                   Plaintiff,                               FILED UNDER SEAL

 V.


 SOLAS OLED LTD. and NEODRON                          Civil Action No. - - - - - - -
 LTD.

                 Defendants.

                                         COMPLAINT

       Plaintiff Samsung Display Co., Ltd., ("Samsung Display"), by and through its

undersigned counsel, for its Complaint against Defendants Solas OLED Ltd. ("Solas") and

Neodron Ltd. ("Neodron"), alleges as follows:

                                  NATURE OF THE ACTION

       1.       Neodron and Solas have engaged in a relentless campaign of litigation against

various Samsung entities. Neodron and Solas are "patent trolls" associated with the same hedge

fund-Magnetar Capital. Neodron and Solas buy patents, not to use the patented technology, but

to accuse others of infringement. They hope to obtain large damage awards or, more often,

extort settlement payments for unnecessary licenses to practice the patents. Between the two of

them, they have filed no fewer than twelve lawsuits in the United States since May 2019 against

Samsung Display, Samsung Electronics Co., Ltd. ("SEC"), and Samsung Electronics America,

Inc. ("SEA").

       2.       Defendants' campaign began in May 2019 with Solas filing an action in the

Eastern District of Texas, ultimately asserting infringement of three patents against Samsung

Display, SEC, and SEA. Neodron thereafter repeatedly sued SEC and SEA in the International

Trade Commission and the Western District of Texas. While it filed two lawsuits against
            Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 2 of 41




Samsung Display in the Western District of Texas, Neodron did not serve Samsung Display with

either complaint, and the cases were eventually dismissed. These lawsuits were followed by

additional actions from Solas against Samsung Display, SEC, and SEA in the International Trade

Commission and the Eastern District of Texas. Samsung Display has incurred, and continues to

incur, substantial expense in defending these actions.

       3.       In                , Neodron was not actively litigating any cases against

Samsung Display, but they decided to enter into a license. Through this agreement, Samsung

Display wanted to forestall all future litigation and achieve worldwide peace forever—with

Neodron and its associates. In exchange for paying more than




                                                         . The agreement by Samsung Display

and Neodron consists of a broad patent license agreement (the “PLA”) that incorporates an

escrow agreement (the “Escrow Agreement”).1 The PLA, the Escrow Agreement, and their




                                                                               -
exhibits are referred to collectively herein as the “License Agreement” (attached as Exhibit A

and filed under seal). In the PLA, Neodron represented and warranted that it

                                                     .

       4.       But Solas continued the campaign. Not only did it fail to drop any of its pending

lawsuits against Samsung Display, it added to the list. In late December 2020, Solas filed

another action in the International Trade Commission, ultimately asserting two patents against

Samsung Display. In February 2021, Solas filed another lawsuit against Samsung Display in the




1Samsung Display understands SEC also entered into a virtually identical license agreement with
Neodron around that same time.


                                                 2
            Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 3 of 41




Western District of Texas, reasserting one of the patents from the May 2019 action that was later

invalidated by both a jury and by inter partes review. In March 2021, Solas filed yet another

lawsuit in the Eastern District of Texas against Samsung Display, ultimately asserting three

patents, including a patent it also asserted in the May 2019 action and that was later found

invalid by the Patent Trial and Appeal Board (“PTAB”).

       5.        It now appears that Solas and Neodron are alter egos, or at least closely related

entities that work together to maximize their revenue from infringement claims. Neodron

controls at least some of Solas’s patents and has the ability to license them. In fact, one patent

Solas asserted

                                  to Samsung Display. At least two other patents for which Solas




                                                                                       -
is the recorded owner are also




-
                   . That means the license Samsung Display bought and paid for in

     encompasses at least some of Solas’s patents.

       6.        Samsung Display cannot have liability under patents Neodron controls, even if

Solas owns them and continues to assert them. And Neodron is required to

                              from any litigation in which Solas asserts a patent that Neodron

controls. Moreover, under the License Agreement’s

                       for any claim by Solas that Samsung Display is infringing a patent that

Neodron controls because that question rests in part on the License Agreement.

       7.        Samsung Display therefore brings this action for damages from the breach of the

License Agreement, for a declaration that the License Agreement is being breached by

Defendants’ continuing litigations against Samsung Display based on licensed patents, for a




                                                   3
             Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 4 of 41




declaration that Samsung Display is licensed to practice patents Defendants have asserted, and

for a declaration that Samsung Display does not infringe those patents.

                                            PARTIES

        8.       Samsung Display is a corporation organized under the laws of the Republic of

Korea, with its principal place of business at 1 Samsung-ro, Giheung-gu, Yongin-si, Gyeonggi-

Do, 17113, Republic of Korea.

        9.       On information and belief, Solas is a technology licensing company organized

under the laws of Ireland, with its headquarters at The Hyde Building, Suite 23, The Park,

Carrickmines, Dublin 18, Ireland. On information and belief, Realta Investments Ireland DAC,

an Irish corporation managed by Magnetar Capital LLC, owns much of Solas. On information

and belief since no later than November 2020, Solas and Neodron were and are closely related

entities or alter egos.

        10.      On information and belief, Neodron is a technology licensing company organized

under the laws of Ireland, with its headquarters at The Hyde Building, Suite 23, The Park,

Carrickmines, Dublin 18, Ireland. On information and belief, Realta Investments Ireland DAC,

an Irish corporation managed by Magnetar Capital LLC, owns much of Neodron. On

information and belief, since no later than November 2020, Neodron and Solas were and are

closely related entities or alter egos.

                                  JURISDICTION AND VENUE

        11.      Samsung Display brings this action under the Declaratory Judgment Act, 28

U.S.C. §§ 2201–02, for declaratory judgments of non-infringement of certain patents under the

Patent Laws of the United States, 35 U.S.C. §§ 101 et seq. This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1338.




                                                 4
          Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 5 of 41




       12.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the

state-law causes of action because they are related to claims in the action within the Court’s

subject-matter jurisdiction and form part of the same case or controversy. In this case, the state-

law claims are derived from the same common nucleus of operative fact.




                   -                                          -
       13.     This Court has personal jurisdiction over Defendants in the Southern District of




                                                                                       -
New York. Under                 of the Escrow Agreement and                of the PLA, Neodron

                                                             and agreed to designate

                                                                           the License Agreement.

Solas also consented to personal jurisdiction in this forum because, as explained below, Solas is

bound by the License Agreement for the reasons provided throughout this complaint. Moreover,

on information and belief, Defendants, directly or through their agents and alter egos, have

conducted the business activities at issue in this lawsuit in New York. Those activities include

patent licensing efforts, such as negotiating and signing agreements related to patent licenses

within the Southern District of New York. This action arises out of and relates to those activities

that Defendants have purposefully conducted in New York or directed at New York and this

District. Neodron requested that Samsung Display

                                                            , which location is within this District.

On information and belief, the Defendants or their agents and alter egos have an office at this

location. On information and belief, Gerald Padian, a director of Neodron and a director of

Solas, also has an office at 81 Main Street, Suite 209, White Plains, New York, from which he

conducts business for Defendants within this District, including negotiating the License

Agreement on behalf of Defendants.

       14.     Venue is proper within this District under 28 U.S.C. §§ 1391(b) and 1391(c).




                                                 5
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 6 of 41




                                       BACKGROUND

Defendants Begin Their Campaign

       15.    On or about May 2, 2019, Solas filed an action in the Eastern District of Texas

ultimately asserting three patents against Samsung Display, SEC, and SEA.2 See Amended

Complaint, Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., No. 2:19-cv-00152-JRG (E.D.

Tex. Aug. 23, 2019), ECF No. 15.

       16.    On or about May 21, 2019, Neodron filed actions in the International Trade

Commission and the Western District of Texas asserting that SEC and SEA were infringing four

patents. See Complaint, Certain Touch-Controlled Mobile Devices, Computers, and

Components Thereof, No. 337-TA-1162 (U.S. Int’l Trade Comm’n); Complaint, Neodron Ltd. v.

Samsung Elec. Co., Ltd., et al., No. 6:19-cv-00323-ADA (W.D. Tex. May 21, 2019), ECF No. 1.

On or about June 28, 2019, Neodron filed another complaint in the Western District of Texas,

ultimately asserting seven more patents against Samsung Display, SEC, and SEA. See Second

Amended Complaint, Neodron Ltd. v. Samsung Elec. Co., Ltd., et al., No. 1:19-cv-00903-ADA

(W.D. Tex. Nov. 17, 2020), ECF No. 71.

       17.    While Solas and Neodron were actively litigating against Samsung Display, SEC,

and SEA, Neodron assigned to Solas U.S. Patent Nos. 9,292,144 (the “’144 Patent”) and

8,736,551 (the “’551 Patent”). Within a few months, it became clear why—by assigning the

’144 and ’551 Patents to Solas, Neodron sought, on information and belief, to attempt to exclude

them from any future settlements or license agreements.




2 The PTAB has since determined in Final Written Decisions that all asserted claims in all three
patents are unpatentable, precluding Solas’s infringement claims. A jury also found the asserted
claims of one of those patents invalid. Samsung Display therefore at this time does not burden
the Court with claims associated with those patents.


                                               6
            Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 7 of 41




          18.     On or about February 14, 2020, Neodron filed actions in the International Trade

Commission and the Western District of Texas against SEC and SEA, asserting four more

patents. See Complaint, Capacitive Touch-Controlled Mobile Devices, Computer, and

Components Thereof, No. 337-TA-1193 (U.S. Int’l Trade Comm’n); Complaint, Neodron Ltd. v.

Samsung Elec. Co., Ltd., et al., No. 6:20-cv-00121-ADA (W.D. Tex. Feb. 14, 2020), ECF No. 1.

On or about July 9, 2020, Neodron filed an action against Samsung Display in the Western

District of Texas, asserting five more patents. See Complaint, Neodron Ltd. v. Samsung Display

Co., Ltd., No. 6:20-cv-00623-ADA (W.D. Tex. July 9, 2020), ECF No. 1. Neodron, however,

never served Samsung Display in this case even though it remained active for months.

          19.     On or about September 14, 2020, Solas filed corresponding actions in the

International Trade Commission and the Eastern District of Texas asserting two patents against

Samsung Display, SEC, and SEA—U.S. Patent Nos. 7,573,068 (the “’068 Patent”) (Exhibit B)

and 7,868,880 (the “’880 Patent”) (Exhibit C).3 See Complaint, Certain Active Matrix OLED

Display Devices and Components Thereof, No. 337-TA-1225 (U.S. Int’l Trade Comm’n);

Complaint, Solas OLED Ltd. v. Samsung Elec. Co., Ltd., et al., No. 2:20-cv-00307-JRG (E.D.

Tex. Sept. 15, 2020), ECF No. 1. On November 6, 2020, Solas filed an unopposed motion to

terminate the International Trade Commission investigation, which was granted soon after.

          20.     On or about November 17, 2020, after Samsung Display informed Neodron

(through a third-party intellectual property licensing firm known as RPX) of its intention to enter

into the License Agreement and just days before the License Agreement was signed, a court

granted Neodron’s motion to file an amended complaint to add Samsung Display as a defendant

to the June 28, 2019 action pending against SEC and SEA. See Second Amended Complaint,



3   Solas also asserted a third patent in the ITC matter, but that patent is not at issue in this case.


                                                     7
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 8 of 41




Neodron Ltd. v. Samsung Electronics Co., Ltd. et al., No. 1:19-cv-00903-ADA (W.D. Tex. Nov.

17, 2020), ECF No. 71. But Neodron never served Samsung Display with this amended

complaint.

Samsung Display Wants Lasting Peace and Therefore Pays a Substantial Sum

       21.      In                 , Samsung Display and Neodron agreed to enter into the

License Agreement, with Neodron agreeing to immediately take all actions and make all

necessary filings to resolve all disputes. At the time of the License Agreement, Neodron had not

served Samsung Display with a complaint in any pending litigation. Thus, Samsung Display’s

objective was to obtain the broadest possible license and to protect its downstream customers.

Moreover, while Samsung Display did not have any direct contact with Neodron during the

course of the negotiations, Neodron and Samsung Display entered into the License Agreement.

Samsung Display understands that SEC entered into its own license agreement with Neodron

around the same time.

       22.      In the PLA, Neodron provided Samsung Display and affiliates a broad license to

all of Neodron’s “Patents.” The PLA defines “Patents” to mean




                                                                            The “Term” is

defined in the PLA as

                                     In other words, Samsung Display bargained and paid for the

broadest possible license—a license to every patent Neodron




-            The patents listed on the                were just a starting point.




                                                 8
          Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 9 of 41




        23.    The broad definition of “Patents,” rather than a limitation to an

                  , makes sense in context. Samsung Display wanted to buy complete peace, but

could not possibly know what patents Neodron                                                   , much

less what patents Neodron would                                                   . That Neodron, at

least as of today, controls some or all of Solas’s patents even if they are not

I has only recently come to light.
        24.    In the PLA, Neodron represented that Licensor was




-
would
     and has                                                      . Neodron also agreed that it




                                                                      -
                                                                              . In exchange,

Samsung Display agreed, among other things, to pay Neodron over                     . Samsung

Display has fully performed its obligations under the License Agreement.

Neodron and Solas Breach the PLA As Solas Continues the Campaign

        25.    Despite the settlement—and Samsung Display’s large payment—Solas continued

to litigate its claims under the ’068 and ’880 Patents against Samsung Display.

        26.    On or about December 28, 2020, Solas filed another complaint in the International

Trade Commission reasserting those same two patents against Samsung Display, SEC, and

SEA—the ’068 Patent, the ’880 Patent (as well as a third patent that Solas later dropped). See

Complaint, Certain Active Matrix OLED Display Devices and Components Thereof, No. 337-

TA-1243 (U.S. Int’l Trade Comm’n). This new International Trade Commission investigation

and the September 14, 2020 Eastern District of Texas action are referred to herein collectively as

the “First Action.”


                                                  9
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 10 of 41




       27.     On or about February 26, 2021, Solas filed a new action in the Western District of

Texas against Samsung Display, reasserting a patent that Solas had asserted in its May 2, 2019

action against Samsung Display. See Complaint, Solas OLED Ltd. v. Samsung Display Co., Ltd.,

No. 6:21-cv-00185-ADA (W.D. Tex. Feb. 26, 2021), ECF No. 1. This patent has since been

invalidated by an Eastern District of Texas jury and the PTAB.

       28.     On or about March 22, 2021, Solas filed a new action in the Eastern District of

Texas (the “Second Action”) against Samsung Display asserting two more patents—U.S. Patent

Nos. 7,499,042 (the “’042 Patent”) (Exhibit D) and 7,663,615 (the “’615 Patent”) (Exhibit E)—

and reasserting two other patents that were asserted in the May 2, 2019 action against Samsung

Display and have since been invalidated by the PTAB. See Complaint, Solas OLED Ltd. v.

Samsung Display Co., Ltd., et al., No. 2:21-cv-00104-JRG (E.D. Tex. Mar. 22, 2021), ECF No.

1. That same day, Solas filed yet another action in the Eastern District of Texas against SEC and

SEA asserting two more patents—the ’144 Patent and U.S. Patent No. 8,526,767. See

Complaint, Solas OLED Ltd. v. Samsung Elec. Co., Ltd., et al., No. 2:21-cv-00105-JRG (E.D.

Tex. Mar. 22, 2021), ECF No. 1.

       29.     On June 11, 2021, SEC and SEA filed suit in this District. SEC and SEA

provided an extensive background history and explained in detail why they believe at least some

of Solas’s patent portfolio is controlled and licensable by Neodron and therefore covered under

its license agreement. SEC and SEA also sought a determination that the Defendants are bound

by and have breached SEC’s license agreement, that SEC and SEA have a license to practice the

patents in their suit, and that SEC and SEA have not infringed the patents in their suit. See

Complaint, Samsung Elec. Co., Ltd., et al. v. Solas OLED Ltd. & Neodron Ltd., No. 1:21-cv-

05205-LGS, (S.D.N.Y. June 11, 2021), ECF No. 3 (the “SDNY Action”).




                                                10
          Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 11 of 41




        30.     Samsung Display learned more about the relationship between Solas and Neodron

from the public version of the complaint in the SDNY Action. It now understands that Solas’s

decision to continue the First Action and to commence the Second Action violates the License

Agreement because the patents asserted are all covered by the PLA. Most obvious is the ’144

Patent that Solas asserted against SEC and SEA in the Eastern District of Texas (Solas OLED

Ltd. v. Samsung Electronics Co., Ltd., et al., Case No. 2:21–cv–00105–JRG) because it is

                                                                                               . But

in truth, the patents Solas asserts in these actions against Samsung Display—the ’068 Patent, the

’880 Patent, the ’042 Patent, and the ’615 Patent (collectively, the “Patents-in-Suit”)—are also




                                                                                     -
covered by the License Agreement for the reasons explained below. Solas’s assertion of the

Patents-in-Suit against Samsung Display therefore violates the License Agreement’s

                                                                                           .

Samsung Display has suffered, and continues to suffer, damages from being forced to defend

itself in these actions.

        31.     Samsung Display sent Neodron notice on July 23, 2021, in accordance with the

License Agreement, see, e.g., Ex. A, PLA at § 5.2, asking it to




                Neodron’s representative, Jerry Padian, improperly rejected the request on July

26, 2021.

The License Agreements Cover the Patents-in-Suit

        32.     For multiple reasons, the Patents-in-Suit are properly considered “Patents” under

the PLA, meaning Samsung Display has the right under the License Agreement to practice them


                                                11
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 12 of 41




and is immune from any suit asserting them. First, it is undisputed that Neodron is bound to the

PLA. And Neodron and Solas have such a unity of interest and ownership that they should be

considered closely related or alter egos, meaning Solas should also be bound to the PLA. On

information and belief, Solas and Neodron have overlapping officers and directors, share offices

and employees, and in general have such a unity of interest and ownership that the separate

personalities of the corporations no longer exist. They should not be allowed to retain their

separate corporate status in order to achieve inequitable results such as suing Samsung Display

for patents that Samsung Display paid Neodron to license. Solas should also be bound to the

PLA, because Solas and Neodron are so closely related that Solas should have foreseen that it

would be bound to the PLA by virtue of its relationship with Neodron.

       33.     As an example of Solas and Neodron’s interconnectedness, the PLA requires that

                                                             who, on information and belief, is

and has been a director of Solas for the last five years. Mr. Padian is also a director of Neodron.

Similarly, Ciaran O’Gara,                                             , on information and belief,

serves as an officer for both Neodron and Solas. Mr. O’Gara is also a director of Neodron and

Solas. Further, on information and belief, James Prusko and Sean O’Sullivan are also directors

of both Neodron and Solas.

       34.     According to the public complaint in the SDNY Action, Mr. Padian cannot even

separate the two companies in his mind. According to the public complaint, in May 2021, SEC

and SEA emailed Mr. Padian, and Mr. Padian responded on Neodron’s behalf and then offered,

on Solas’s behalf, to begin license negotiations for the asserted patents (seeking to extract more

money from SEC for a license that SEC already bought and paid for). Thus, in the exact same




                                                12
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 13 of 41




email, Mr. Padian spoke for both Neodron and Solas on SEC’s license agreement, its application

to the ’144 Patent, and negotiating a license.

       35.     Neodron and its officers’ apparent ability to control and assert patents from

Solas’s patent portfolio, and vice versa, shows that Neodron and Solas are closely related or alter

egos, and are truly one entity. The Patents-in-Suit are thus “Patents” licensed to Samsung

Display under the License Agreement, even if Solas, rather than Neodron, owns them.

       36.     Second, the PLA defines “Patents” as



                                                                                    (emphasis

added). As evidenced by its recent actions, Neodron has control over the Patents-in-Suit, and

they should therefore be considered “Patents” under the PLA. That Neodron does not own the

Patents-in-Suit does not matter—the “Patents” definition is written in the disjunctive. As an

example, when                             , USPTO records showed that Solas was the owner of

the ’144 Patent. Yet Neodron still represented that it                                          to

Samsung Display.                  . In other words, at the time the PLA was signed, the ’144

Patent was                            by Neodron without regard to its ownership. Having made

these representations and warrantees, Neodron is now estopped from arguing otherwise. In

addition, on information and belief, at least some of Solas’s owners, officers, and directors

financially benefitted from Samsung Display’s payments to Neodron for the license granted by

the License Agreement, including the license to the ’144 Patent. And, according to the public

complaint in the SDNY Action, when SEC and SEA informed Neodron that Solas had filed suit

on patents to which SEC and SEA (and Samsung Display through its own License Agreement)

had a license under the agreement Neodron signed, Solas dropped the ’144 Patent from that case.




                                                 13
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 14 of 41




Nothing differentiates the ’144 Patent from Solas’s other patents meaning, as these actions show,

Neodron has control over all of the Patents-in-Suit, even if it is not the recorded owner, because

it can license those patents to third parties, direct Solas to transfer those patents, and direct Solas

to dismiss causes of action based on those patents. Due to Neodron’s demonstrated level of

control, the Patents-in-Suit should be considered “Patents” under the PLA regardless of whether

Neodron is the recorded owner.

        37.     Third, the Patents-in-Suit might also be considered “Patents” under the PLA




                                                                                               -
because Solas is an “Affiliate” of Neodron within the meaning of the PLA. The PLA defines

“Affiliate” to include entities that Neodron “Controls,” and the PLA defines “Control” as




                                                                                             Samsung

Display requires discovery to ascertain whether Neodron “Controls” Solas under this definition.

If it does, this is another reason the Patents-in-Suit are covered by the License Agreement.

        38.     Fourth, Solas should be considered a “Licensor” under the PLA. The recitals

state in the PLA that

                                                                                        then

represents and warrants in the PLA that




                                                                           Because the USPTO




                                                  14
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 15 of 41




assignment database shows that Neodron assigned Solas the ' 144 and '5 51 Patents before

Neodron signed the PLA, Solas and Neodron together must be the "Licensor." That is, the only

way for "Licensor" to be the                                          , including the ' 144 and

'551 Patents, is if "Licensor" includes both Neodron and Solas . Because Solas is a Licensor

under the PLA, Samsung Display is licensed to practice all patents

-            by Neodron and Solas, and Solas is obligated to

any lawsuit involving any of the Patents, including the First Action and the Second Action.

       39.       Faced with ongoing lawsuits improperly asse1iing patents to which Samsung

Display is licensed and threats of more lawsuits, and as the victim of multiple breaches of the

PLA, Samsung is forced to seek recourse in this Comi. In this action, Sam sung Display seeks,

among other things, a detennination that: (a) each Defendant is bound by and has breached the

PLA; (b) Samsung Display has a license to practice the Patents-in-Suit; (c) Samsung Display has

not infringed the '068 Patent; (d) Samsung Display has not infringed the '880 Patent;

(e) Samsung Display has not infringed the '042 Patent; and (f) Samsung Display has not

infringed the '615 Patent.

       40.       Samsung Display filed this action in this Court because, as provided by the

License Agreement:




                                                 15
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 16 of 41




          41.   The Escrow Agreement, executed in parallel with the license agreement, states

that it was intended to facilitate the PLA. The PLA also states that the



                      and requires that the parties be



                                           . The Escrow Agreement is




                                        The Escrow Agreement also states that

                            implying that the clause will survive termination.

                        The PLA also requires that it




          42.   The Second Action is a further breach of the PLA because Solas filed this action

after the PLA was in effect even though it arises out of or relates to the PLA and the PLA

requires that the action be filed in New York.

                                            COUNT ONE

                                          Breach of Contract

          43.   Samsung Display incorporates all of the above paragraphs as though fully stated

herein.




                                                 16
          Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 17 of 41




        44.      As described above, Neodron entered into the PLA with Samsung Display,

whereby Neodron agreed to license patents and also made certain representations, wananties,

and covenants.

        45.      Among other representations, wananties, and covenants, Neodron stated that it

had                                                  . Neodron also represented that there had

been                                                                under the Patents. -

-         Neodron agreed to license the Patents to Samsung Display. Neodron also agreed that

neither it nor its Affiliates:




-       46.      Neodron fmther agreed that in the event Samsung Display provides

to Neodron that it or its Affiliates                             , Neodron would -




-      Neodron agreed that it:




                                                17
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 18 of 41




          47.     As described herein, Defendants have breached these provisions of the PLA.

          48.     Neodron represented in the PLA that “Licensor” had                               to

the Patents. Defendants now assert that Solas is not a Licensor even though, on the date the PLA

was signed, Solas was the record owner of the ’144 and ’551 Patents, which were and still are

expressly identified as “Patents.” Either Solas is a Licensor or Neodron breached the PLA’s

representations and warranties. Moreover, if Solas is not a Licensor, then Neodron’s

September 19, 2019 assignment of the ’144 and ’551 Patents to Solas, taken together with the

PLA’s express representation that Neodron                                       , would appear to be




-
part of a scheme by Neodron and Solas to strip Samsung Display of patent rights that it paid over

                to license.

          49.     Neodron represented that there had been

                        to the Patents before                  , the PLA’s signature date. But

Neodron transferred the ’144 and ’551 Patents to Solas on September 19, 2019. Neodron

breached its representations in the PLA.

          50.     Defendants agreed to promptly

                                                that any of the “Patents” under the PLA were involved.

Samsung Display provided Defendants written notice that in the First Action, Solas has sued

Samsung Display based on “Patents” under the PLA. Defendants have refused to dismiss the

First Action with prejudice and are still improperly asserting the ’068 and ’880 Patents against

Samsung Display. Neodron has breached the PLA by failing to cause Solas to dismiss the First

Action.




                                                     18
          Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 19 of 41




         51.   For the same reason, Neodron is also breaching the PLA by allowing Solas to

continue prosecuting the Second Action, where Solas is improperly asserting patents that are

“Patents” under the PLA.

         52.   Neodron agreed to




                          -
                                                                                                  .

Neodron now refuses to             Samsung Display. Neodron has breached the PLA by

refusing to                                                                       , despite




                                                                                      -
Samsung Display’s request that Neodron do so.

         53.   For the same reason, Neodron is also breaching the PLA by failing to



         54.   Neodron agreed not to sue or threaten to sue Samsung Display as to the licensed

“Patents.” Since the PLA’s effective date, Defendants have engaged in litigation asserting

licensed “Patents.” Neodron has breached the PLA by allowing Solas to sue Samsung Display

on the Patents-in-Suit.

         55.   Solas is bound to the PLA because Solas is the alter ego of Neodron, they are

closely related entities, and Solas should be considered a “Licensor” under the PLA for the

reasons explained above.

         56.   The above-enumerated breaches are exemplary, not exhaustive, and Samsung

Display reserves all rights to allege additional breaches by Neodron and Solas, to be proven at

trial.

         57.   As a direct and proximate cause of Defendants’ conduct, Samsung Display has

been damaged in the amount it paid for the License Agreement and continues to be damaged by




                                               19
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 20 of 41




costs and expenses related to ongoing litigation and uncertainty over the effectiveness of the

License Agreement in light of Defendants' ongoing litigation and continuing threats of litigation.

                                          COUNT TWO

                Declaratory Judgment of License to Practice the Patents-in-Suit

          58.   Samsung Display incorporates all of the above paragraphs as though fully stated

herein.

          59.   As described above, an actual and justiciable controversy exists between Samsung

Display and Defendants with respect to Samsung Display' s rights under the License Agreement.

          60.   The '068, '880, '042, and '615 Patents are supposedly owned by Solas, which is

closely related to or an alter ego ofNeodron, and they therefore fall within the definition of

"Patents." In addition, through conduct alleged herein and on info1mation and belief, the '068,

'880, '042, and '615 Patents were                                     by Neodron, or an Affiliate of

Neodron, as of the Signature Date of the PLA or have become                                        by

Neodron or an Affiliate (including future Affiliates). Moreover, Solas qualifies as a "Licensor"

under the PLA, and Neodron is estopped from arguing othe1wise, so Solas's patents fall within

the definition of"Patents." Thus, the ' 068, ' 880, ' 042, and '615 Patents fall within the definition

of "Patents" under the PLA. Under



                                                 The term "Patent License" is defined as:




                                                 20
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 21 of 41




                       Thus, Samsung Display paid Defendants over -                  up-front for a

pe1petual, inevocable license to the Patents-in-Suit.

          61.     Absent the declarato1y relief requested from this Comt, Samsung Display faces

the cmTent and futme risk of patent infringement allegations by Defendants relating to the

Patents-in-Suit (despite the clear language of the License Agreement) as part of Defendants'

effo1is to escape the te1ms of the License Agreement.

          62.     Samsung Display therefore seeks entry of a judgment declaring that:

                  a) the Patents-in-Suit are covered "Patents" under the License Agreement and
                     are covered by the license granted in the License Agreement;

                  b) each of the Defendants is a "Licensor" under the License Agreement, and all
                     Defendants are bound to the license granted in the License Agreement;

                  c) with respect to the Patents licensed in the License Agreement, Defendants
                     have no basis to asse1t against Samsung Display or any of its affiliates any
                     patent infringement allegations or to seek injlmctive relief or additional
                     royalties beyond those specified in the License Agreement and already paid
                     by Samslmg Display; and

                  d) the License Agreement remains in effect and shall remain in effect lmtil the
                     end of the Te1m, as defined in the License Agreement.

          63.     A judicial dete1mination is necessaiy and appropriate so Samslmg Display may

ascertain its rights under the License Agreement. In the absence of a judicial dete1mination of

Defendants' obligations under the License Agreement, Samsung Display will continue to suffer

inepai·able ha1m by reason of Defendants' actions.

                                            COUNT THREE
                Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,573,068

          64.     Samsung Display inco1porates all of the above pai·agraphs as though fully stated

herein.


                                                  21
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 22 of 41




       65.     An actual and justiciable controversy exists between Samsung Display and

Defendants concerning the non-infringement of the ’068 Patent.

       66.     Defendants have alleged and continue to allege that certain products made, used,

offered for sale, sold, and imported by SEC or SEA, incorporating products of Samsung Display,

in the United States, including the Galaxy J7, Galaxy J3, Galaxy J2, Galaxy A6, Galaxy A6 Plus,

Galaxy S7, Galaxy S7 Edge, Galaxy S7 Active, Galaxy S8, Galaxy S8+, Galaxy S8 Active,

Galaxy Fold, Galaxy Z Fold2 5G Galaxy A80, Galaxy A71 5G, Galaxy A71 5G UW, Galaxy

A51, Galaxy A51 5G, Galaxy A51 5G UW, Galaxy A50, Galaxy A20, Galaxy S9, Galaxy S9+,

Galaxy S10, Galaxy S10+, Galaxy S10 5G, Galaxy S10 Lite, Galaxy S10e, Note 8, Note 9, Note

10, Note 10 5G, Note 10+, Note 10+ 5G, Galaxy S20, Galaxy S20+, Galaxy S20 5G, Galaxy S20

Ultra 5G, Galaxy Note20 5G, Galaxy Note20 Ultra 5G, Galaxy Z Flip, and Galaxy Z Flip 5G

devices (the “Accused ’068 Products”), infringe the ’068 Patent.

       67.     Samsung Display has not infringed and is not now infringing directly or

indirectly, and has not induced or contributed to, and is not now inducing or contributing to the

infringement of, any valid and enforceable claim of the ’068 Patent, either literally or by

application of the doctrine of equivalents.

       68.     The Accused ’068 Products have not infringed, and do not infringe, directly or

indirectly, any valid and enforceable claim of the ’068 Patent, either literally or under the

doctrine of equivalents.

       69.     Claims 1 and 13 are the only independent claims of the ’068 Patent.

       70.     Claims 1 and 13 of the ’068 Patent each require “a plurality of driving transistors

which are arrayed in a matrix on the substrate, each of the driving transistors having a gate, a

source, a drain, and a gate insulating film inserted between the gate, and the source and drain.”




                                                 22
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 23 of 41




        71.     The Accused ’068 Products do not meet the claim requirement of “a plurality of

driving transistors which are arrayed in a matrix on the substrate, each of the driving transistors

having a gate, a source, a drain, and a gate insulating film inserted between the gate, and the

source and drain” at least because, to the extent the Accused ’068 Products comprise a gate, a

source, and a drain, the Accused ’068 Products do not comprise a gate insulating film inserted

between the gate, and the source and drain.

        72.     Claims 1 and 13 of the ’068 Patent each require “a plurality of signal lines which

are patterned together with the gates of said plurality of driving transistors and arrayed to run in a

predetermined direction on the substrate.”

        73.     The Accused ’068 Products do not meet the claim requirement of “a plurality of

signal lines which are patterned together with the gates of said plurality of driving transistors and

arrayed to run in a predetermined direction on the substrate” at least because, to the extent the

Accused ’068 Products comprise a plurality of signal lines and gates of a plurality of driving

transistors, the Accused ’068 Products do not comprise said signal lines being patterned together

with said gates and arrayed to run in a predetermined direction on the substrate.

        74.     Claims 1 and 13 of the ’068 Patent each require “a plurality of supply lines which

are patterned together with the sources and drains of said plurality of driving transistors and

arrayed to cross said plurality of signal lines via the gate insulating film.”

        75.     The Accused ’068 Products do not meet the claim requirement of “a plurality of

supply lines which are patterned together with the sources and drains of said plurality of driving

transistors and arrayed to cross said plurality of signal lines via the gate insulating film” at least

because, to the extent the Accused ’068 Products comprise a plurality of supply lines, signal

lines, sources, and drains, the Accused ’068 Products do not comprise said supply lines being




                                                  23
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 24 of 41




patterned together with said sources and drains and arrayed to cross said plurality of signal lines

via the gate insulating film.

       76.     Claim 1 of the ’068 Patent requires “a plurality of feed interconnections which are

formed on said plurality of supply lines along said plurality of supply lines, respectively.” Claim

13 of the ’068 Patent requires “a plurality of feed interconnections which are connected to said

plurality of supply lines along said plurality of supply lines.”

       77.     The Accused ’068 Products do not meet the claim requirement of “a plurality of

feed interconnections which are formed on said plurality of supply lines along said plurality of

supply lines, respectively” and/or “a plurality of feed interconnections which are connected to

said plurality of supply lines along said plurality of supply lines” at least because the Accused

’068 Products do not comprise any “feed interconnections.” Alternatively, to the extent the

Accused ’068 Products comprise a plurality of feed interconnections and a plurality of supply

lines, the Accused ’068 Products do not comprise said feed interconnections being formed on

and/or connected to said supply lines along said supply lines.

       78.     For at least the above reasons, the Accused ’068 Products do not infringe any

claims of the ’068 Patent, either literally or under the doctrine of equivalents.

       79.     Samsung Display does not induce infringement of Claims 1–17 of the ’068 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’068 Products do not satisfy several limitations of those claims.

Additionally, Samsung Display has not acted with the knowledge or specific intent necessary for

induced infringement and has not encouraged others’ infringement.

       80.     Samsung Display does not contributorily infringe Claims 1–17 of the ’068 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims




                                                 24
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 25 of 41




because the Accused ’068 Products do not satisfy several limitations of those claims. In

addition, the Accused ’068 Products were not especially made or especially adapted for use in an

infringement of such patent, have substantial non-infringing uses, and are not a material part of

any infringing combination. Additionally, Samsung Display did not have the knowledge or

intent necessary for contributory infringement.

          81.   Samsung Display also does not infringe any valid and enforceable claim of the

’068 Patent because the License Agreement gives Samsung Display a license to practice the ’068

Patent.

          82.   Samsung Display is entitled to a judgment from this Court that Samsung Display

has not infringed, and does not infringe, any valid and enforceable claim of the ’068 Patent, and

granting Samsung Display all other declaratory relief to which it may be entitled.

          83.   A judicial determination is necessary and appropriate so Samsung Display may

ascertain its rights regarding the claims of the ’068 Patent. In the absence of a judicial

determination and injunctive relief prohibiting Defendants from asserting this patent, Samsung

Display will continue to suffer irreparable harm by reason of Defendants’ ongoing litigation,

threats, and accusations.

                                          COUNT FOUR

            Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,868,880

          84.   Samsung Display incorporates all of the above paragraphs as though fully stated

herein.

          85.   An actual and justiciable controversy exists between Samsung Display and

Defendants concerning the non-infringement of the ’880 Patent.

          86.   Defendants have alleged and continue to allege that certain products made, used,

offered for sale, sold, and imported by SEC or SEA, incorporating products of Samsung Display,


                                                  25
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 26 of 41




in the United States, including the Galaxy J7, Galaxy J3, Galaxy J2, Galaxy A6, Galaxy A6 Plus,

Galaxy S7, Galaxy S7 Edge, Galaxy S7 Active, Galaxy S8, Galaxy S8+, Galaxy S8 Active,

Galaxy Fold, Galaxy Z Fold2 5G Galaxy A80, Galaxy A71 5G, Galaxy A71 5G UW, Galaxy

A51, Galaxy A51 5G, Galaxy A51 5G UW, Galaxy A50, Galaxy A20, Galaxy S9, Galaxy S9+,

Galaxy S10, Galaxy S10+, Galaxy S10 5G, Galaxy S10 Lite, Galaxy S10e, Note 8, Note 9, Note

10, Note 10 5G, Note 10+, Note 10+ 5G, Galaxy S20, Galaxy S20+, Galaxy S20 5G, Galaxy S20

Ultra 5G, Galaxy Note20 5G, Galaxy Note20 Ultra 5G, Galaxy Z Flip, and Galaxy Z Flip 5G

devices (the “Accused ’880 Products”), infringe the ’880 Patent.

       87.     Samsung Display has not infringed and is not now infringing directly or

indirectly, and has not induced or contributed to, and is not now inducing or contributing to the

infringement of, any valid and enforceable claim of the ’880 Patent, either literally or by

application of the doctrine of equivalents.

       88.     The Accused ’880 Products have not infringed, and do not infringe, directly or

indirectly, any valid and enforceable claim of the ’880 Patent, either literally or under the

doctrine of equivalents.

       89.     Claims 1, 2, 3, and 25 are the only independent claims of the ’880 Patent.

       90.     Claim 1 of the ’880 Patent requires “a power source drive unit which supplies to

the display pixels a drive voltage for controlling a drive state of each of the display pixels”

wherein a “drive control unit [] controls the power source drive unit to operate to set the display

pixels to a non-display state.” Claim 3 of the ’880 Patent requires “control[ling] a voltage value

of the drive voltage supplied from the power source drive unit to set the display pixels to a non-

display operation state.” Claim 25 of the ’880 Patent requires “supplying as the drive voltage a

voltage which sets each of the display pixels to a non-display operation state.”




                                                 26
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 27 of 41




       91.     The Accused ’880 Products do not meet the claim requirement of “a power source

drive unit which supplies to the display pixels a drive voltage for controlling a drive state of each

of the display pixels” wherein a “drive control unit [] controls the power source drive unit to

operate to set the display pixels to a non-display state,” “control[ling] a voltage value of the drive

voltage supplied from the power source drive unit to set the display pixels to a non-display

operation state,” and/or “supplying as the drive voltage a voltage which sets each of the display

pixels to a non-display operation state” at least because the Accused ’880 Products do not

comprise setting the display pixels to a non-display operation state via controlling a voltage

value and/or supplying a voltage value.

       92.     Claim 2 of the ’880 Patent requires “wherein the setting of each display pixel to

the non-display operation state comprises setting a specific bias state by eliminating the bias state

set, corresponding to the gradation signal.”

       93.     The Accused ’880 Products do not meet the claim requirement of “wherein the

setting of each display pixel to the non-display operation state comprises setting a specific bias

state by eliminating the bias state set, corresponding to the gradation signal” at least because, to

the extent the Accused ’880 Products comprise eliminating the bias state set corresponding to the

gradation signal, the Accused ’880 Products do not perform setting of each display pixel to the

non-display operation state comprising setting a specific bias state by eliminating the bias state

set, corresponding to the gradation signal.

       94.     For at least the above reasons, the Accused ’880 Products do not infringe any

claims of the ’880 Patent, either literally or under the doctrine of equivalents.

       95.     Samsung Display does not induce infringement of Claims 1–40 of the ’880 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims




                                                 27
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 28 of 41




because the Accused ’880 Products do not satisfy several limitations of those claims.

Additionally, Samsung Display has not acted with the knowledge or specific intent necessary for

induced infringement and has not encouraged others’ infringement.

          96.   Samsung Display does not contributorily infringe Claims 1–40 of the ’880 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’880 Products do not satisfy several limitations of those claims. In

addition, the Accused ’880 Products were not especially made or especially adapted for use in an

infringement of such patent, have substantial non-infringing uses, and are not a material part of

any infringing combination. Additionally, Samsung Display did not have the knowledge or

intent necessary for contributory infringement.

          97.   Samsung Display also does not infringe any valid and enforceable claim of the

’880 Patent because the License Agreement gives Samsung Display a license to practice the ’880

Patent.

          98.   Samsung Display is entitled to a judgment from this Court that Samsung Display

has not infringed, and does not infringe, any valid and enforceable claim of the ’880 Patent, and

granting Samsung Display all other declaratory relief to which it may be entitled.

          99.   A judicial determination is necessary and appropriate so Samsung Display may

ascertain its rights regarding the claims of the ’880 Patent. In the absence of a judicial

determination and injunctive relief prohibiting Defendants from asserting this patent, Samsung

Display will continue to suffer irreparable harm by reason of Defendants’ ongoing litigation,

threats, and accusations.

                                          COUNT FIVE

            Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,499,042




                                                  28
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 29 of 41




          100.   Samsung Display incorporates all of the above paragraphs as though fully stated

herein.

          101.   An actual and justiciable controversy exists between Samsung Display and

Defendants concerning the non-infringement of the ’042 Patent.

          102.   Defendants have alleged and continue to allege that certain products made,

offered for sale, and sold by SEC or SEA, incorporating products of Samsung Display, in the

United States, such as OLED display panels (the “Accused ’042 Products”), infringe the ’042

Patent.

          103.   Samsung Display has not infringed and is not now infringing directly or

indirectly, and has not induced or contributed to, and is not now inducing or contributing to the

infringement of, any valid and enforceable claim of the ’042 Patent, either literally or by

application of the doctrine of equivalents.

          104.   The Accused ’042 Products have not infringed, and do not infringe, directly or

indirectly, any valid and enforceable claim of the ’042 Patent, either literally or under the

doctrine of equivalents.

          105.   Claims 1, 10, and 11 are the only independent claims of the ’042 Patent.

          106.   Claim 1 of the ’042 Patent requires “a data driving circuit which applies a reset

voltage to said plurality of current lines in a first part of the selection period, and supplies a

designating current having a current value corresponding to an image signal to said plurality of

current lines in a second part of the selection period after applying the reset voltage in the

selection period; and a plurality of pixel circuits which are connected to said plurality of

selection scan lines and said plurality of current lines, and supply a driving current having a

current value corresponding to the current value of the designating current which flows through




                                                   29
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 30 of 41




said plurality of current lines; wherein in the selection period, each of said plurality of pixel

circuits loads the designating current which flows through said plurality of current lines, and

stores a level of a voltage converted in accordance with the current value of the designating

current, and after the selection period, each of said plurality of pixel circuits shuts off the

designating current which flows through said plurality of current lines, and supplies a driving

current corresponding to the level of the voltage converted in accordance with the designating

current.” Claim 10 of the ’042 Patent requires “a data driving circuit which applies a reset

voltage to said plurality of current lines in a first part of the selection period, and supplies a

designating current having a current value corresponding to an image signal to said plurality of

current lines in a second part of the selection period after applying the reset voltage in the

selection period; and … wherein in the selection period, each of said plurality of pixel circuits

loads the designating current which flows through said plurality of current lines, and stores a

level of a voltage converted in accordance with the current value of the designating current, and

after the selection period, each of said plurality of pixel circuits shuts off the designating current

which flows through said plurality of current lines, and supplies a driving current corresponding

to the level of the voltage converted in accordance with the designating current.” Claim 11 of

the ’042 Patent requires “after applying the reset voltage, supplying designating currents having

current value corresponding to an image signal to the plurality of current lines, and storing, in the

plurality of pixel circuits, the current value of the designating currents flowing through the

plurality of current lines; and after supplying the designating currents, allowing the plurality of

pixel circuits to supply, to the plurality of light-emitting elements, driving currents having

current value corresponding to the stored current value of the designating currents.”




                                                   30
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 31 of 41




        107.    The Accused ’042 Products do not meet the claim requirements of “a data driving

circuit which applies a reset voltage to said plurality of current lines in a first part of the selection

period, and supplies a designating current having a current value corresponding to an image

signal to said plurality of current lines in a second part of the selection period after applying the

reset voltage in the selection period; and a plurality of pixel circuits which are connected to said

plurality of selection scan lines and said plurality of current lines, and supply a driving current

having a current value corresponding to the current value of the designating current which flows

through said plurality of current lines; wherein in the selection period, each of said plurality of

pixel circuits loads the designating current which flows through said plurality of current lines,

and stores a level of a voltage converted in accordance with the current value of the designating

current, and after the selection period, each of said plurality of pixel circuits shuts off the

designating current which flows through said plurality of current lines, and supplies a driving

current corresponding to the level of the voltage converted in accordance with the designating

current,” “a data driving circuit which applies a reset voltage to said plurality of current lines in a

first part of the selection period, and supplies a designating current having a current value

corresponding to an image signal to said plurality of current lines in a second part of the

selection period after applying the reset voltage in the selection period; and … wherein in the

selection period, each of said plurality of pixel circuits loads the designating current which flows

through said plurality of current lines, and stores a level of a voltage converted in accordance

with the current value of the designating current, and after the selection period, each of said

plurality of pixel circuits shuts off the designating current which flows through said plurality of

current lines, and supplies a driving current corresponding to the level of the voltage converted in

accordance with the designating current,” and/or “after applying the reset voltage, supplying




                                                   31
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 32 of 41




designating currents having current value corresponding to an image signal to the plurality of

current lines, and storing, in the plurality of pixel circuits, the current value of the designating

currents flowing through the plurality of current lines; and after supplying the designating

currents, allowing the plurality of pixel circuits to supply, to the plurality of light-emitting

elements, driving currents having current value corresponding to the stored current value of the

designating currents” at least because the Accused ’042 Products do not comprise a designating

current.

        108.    Claims 1 and 10 of the ’042 Patent each require “a data driving circuit which

applies a reset voltage to said plurality of current lines in a first part of the selection period, and

supplies a designating current having a current value corresponding to an image signal to said

plurality of current lines in a second part of the selection period after applying the reset voltage

in the selection period.” Claim 11 of the ’042 Patent requires “applying a reset voltage to the

plurality of current lines in an initial part of a period in which each of the plurality of selection

scan lines is selected [and] after applying the reset voltage, supplying designating currents

having current value corresponding to an image signal to the plurality of current lines, and

storing, in the plurality of pixel circuits, the current value of the designating currents flowing

through the plurality of current lines.”

        109.    The Accused ’042 Products do not meet the claim requirements of “a data driving

circuit which applies a reset voltage to said plurality of current lines in a first part of the selection

period, and supplies a designating current having a current value corresponding to an image

signal to said plurality of current lines in a second part of the selection period after applying the

reset voltage in the selection period” and/or “applying a reset voltage to the plurality of current

lines in an initial part of a period in which each of the plurality of selection scan lines is selected




                                                   32
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 33 of 41




[and] after applying the reset voltage, supplying designating currents having current value

corresponding to an image signal to the plurality of current lines, and storing, in the plurality of

pixel circuits, the current value of the designating currents flowing through the plurality of

current lines” at least because the Accused ’042 Products do not comprise applying a reset

voltage to said plurality of current lines and supplying a designating current having a current

value corresponding to an image signal to said plurality of current lines. Moreover, the Accused

’042 Products do not comprise applying a reset voltage in a first part of the selection period and

supplying a designating current in a second part of the selection period after applying the reset

voltage in the selection period.

       110.    For at least the above reasons, the Accused ’042 Products do not infringe any

claims of the ’042 Patent, either literally or under the doctrine of equivalents.

       111.    Samsung Display does not induce infringement of Claims 1–11 of the ’042 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’042 Products do not satisfy several limitations of those claims.

Additionally, Samsung Display has not acted with the knowledge or specific intent necessary for

induced infringement and has not encouraged others’ infringement.

       112.    Samsung Display does not contributorily infringe Claims 1–11 of the ’042 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’042 Products do not satisfy several limitations of those claims. In

addition, the Accused ’042 Products were not especially made or especially adapted for use in an

infringement of such patent, have substantial non-infringing uses, and are not a material part of

any infringing combination. Additionally, Samsung Display did not have the knowledge or

intent necessary for contributory infringement.




                                                  33
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 34 of 41




          113.   Samsung Display also does not infringe any valid and enforceable claim of the

’042 Patent because the License Agreement gives Samsung Display a license to practice the ’042

Patent.

          114.   Samsung Display is entitled to a judgment from this Court that Samsung Display

has not infringed, and does not infringe, any valid and enforceable claim of the ’042 Patent, and

granting Samsung Display all other declaratory relief to which it may be entitled.

          115.   A judicial determination is necessary and appropriate so Samsung Display may

ascertain its rights regarding the claims of the ’042 Patent. In the absence of a judicial

determination and injunctive relief prohibiting Defendants from asserting this patent, Samsung

Display will continue to suffer irreparable harm by reason of Defendants’ ongoing litigation,

threats, and accusations.

                                           COUNT SIX

            Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,663,615

          116.   Samsung Display incorporates all of the above paragraphs as though fully stated

herein.

          117.   An actual and justiciable controversy exists between Samsung Display and

Defendants concerning the non-infringement of the ’615 Patent.

          118.   Defendants have alleged and continue to allege that certain products made,

offered for sale, and sold by SEC or SEA, incorporating products of Samsung Display, in the

United States, such as OLED display panels (the “Accused ’615 Products”), infringe the ’615

Patent.

          119.   Samsung Display has not infringed and is not now infringing directly or

indirectly, and has not induced or contributed to, and is not now inducing or contributing to the




                                                 34
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 35 of 41




infringement of, any valid and enforceable claim of the ’615 Patent, either literally or by

application of the doctrine of equivalents.

       120.    The Accused ’615 Products have not infringed, and do not infringe, directly or

indirectly, any valid and enforceable claim of the ’615 Patent, either literally or under the

doctrine of equivalents.

       121.    Claims 1, 2, 11, and 14 are the only independent claims of the ’615 Patent.

       122.    Claim 1 of the ’615 Patent requires “a drive transistor having a gate and a current

path, the gate of the drive transistor being electrically connected to a first end of the current path

of the hold transistor and a first end of the current path of the drive transistor being connected to

the supplying voltage line.”

       123.    The Accused ’615 Products do not meet the claim requirement of “a drive

transistor having a gate and a current path, the gate of the drive transistor being electrically

connected to a first end of the current path of the hold transistor and a first end of the current

path of the drive transistor being connected to the supplying voltage line” at least because, in the

Accused ’615 Products, for any and all elements that Defendants have identified as the claimed

“drive transistor,” the alleged “drive transistor” does not comprise the gate of the drive transistor

being electrically connected to a first end of the current path of the hold transistor and a first end

of the current path of the drive transistor being connected to the supplying voltage line.

       124.    Claim 1 of the ’615 Patent requires “a selection transistor having a gate and a

current path, the gate of the selection transistor being electrically connected to the selection line,

a first end of the current path of the selection transistor being connected to a second end of the

current path of the drive transistor, and a second end of the current path of the selection transistor

being connected to the data line.”




                                                  35
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 36 of 41




        125.   The Accused ’615 Products do not meet the claim requirement of “a selection

transistor having a gate and a current path, the gate of the selection transistor being electrically

connected to the selection line, a first end of the current path of the selection transistor being

connected to a second end of the current path of the drive transistor, and a second end of the

current path of the selection transistor being connected to the data line” at least because, in the

Accused ’615 Products, for any and all elements that Defendants have identified as the claimed

“selection transistor,” the alleged “selection transistor” does not comprise the gate of the

selection transistor being electrically connected to the selection line, a first end of the current

path of the selection transistor being connected to a second end of the current path of the drive

transistor, and a second end of the current path of the selection transistor being connected to the

data line.

        126.   Claims 2, 11, and 14 of the ’615 Patent each require “a voltage control section for

controlling a drive voltage for making the light emission control section perform the operation.”

        127.   The Accused ’615 Products do not meet the claim requirement of “voltage control

section for controlling a drive voltage for making the light emission control section perform the

operation” at least because, in the Accused ’615 Products, for any and all elements that

Defendants have identified as the claimed “voltage control section,” the alleged “voltage control

section” does not comprise controlling a drive voltage for making the light emission control

section perform the operation.

        128.   Claim 2 of the ’615 Patent requires “the light emission control section includes a

drive transistor, in which a first end side of a current path through which the light emission drive

current flows is connected to the light emission element and is connected to a first end side of the

capacitance element, a supplying voltage for flowing the light emission drive current is applied




                                                  36
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 37 of 41




to a second end side of the current path, and a control terminal for controlling a supplying state

of the light emission drive current is connected to a second end side of the capacitance element.”

       129.    The Accused ’615 Products do not meet the claim requirement of “the light

emission control section includes a drive transistor, in which a first end side of a current path

through which the light emission drive current flows is connected to the light emission element

and is connected to a first end side of the capacitance element, a supplying voltage for flowing

the light emission drive current is applied to a second end side of the current path, and a control

terminal for controlling a supplying state of the light emission drive current is connected to a

second end side of the capacitance element” at least because, in the Accused ’615 Products, for

any and all elements that Defendants have identified as the claimed “drive transistor,” the alleged

“drive transistor” does not comprise a first end side of a current path through which the light

emission drive current flows is connected to the light emission element and is connected to a first

end side of the capacitance element, wherein a supplying voltage for flowing the light emission

drive current is applied to a second end side of the current path, and wherein a control terminal

for controlling a supplying state of the light emission drive current is connected to a second end

side of the capacitance element.

       130.    Claim 11 of the ’615 Patent requires “wherein, with respect to each of the display

pixels, the data driver applies a precharge voltage exceeding a threshold value of the drive

transistor to the data line.” Claim 14 of the ’615 Patent requires “wherein, with respect to each

of the display pixels, the data driver applies a precharge voltage exceeding a minimum

luminance value necessary for generating the light emission drive current required for making

the light emission element perform a light emission operation at a minimum luminance gradation

sequence to the data line.”




                                                 37
         Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 38 of 41




       131.    The Accused ’615 Products do not meet the claim requirement of “wherein, with

respect to each of the display pixels, the data driver applies a precharge voltage exceeding a

threshold value of the drive transistor to the data line” and/or “wherein, with respect to each of

the display pixels, the data driver applies a precharge voltage exceeding a minimum luminance

value necessary for generating the light emission drive current required for making the light

emission element perform a light emission operation at a minimum luminance gradation

sequence to the data line” at least because, in the Accused ’615 Products, for any and all

elements that Defendants have identified as the claimed “precharge voltage,” the alleged

“precharge voltage” does not exceed a threshold value of the drive transistor to the data line

and/or does not exceed a minimum luminance value necessary for generating the light emission

drive current required for making the light emission element perform a light emission operation

at a minimum luminance gradation sequence to the data line. Moreover, the Accused ’615

Products do not comprise applying a precharge voltage to the data line.

       132.    For at least the above reasons, the Accused ’615 Products do not infringe any

claims of the ’615 Patent, either literally or under the doctrine of equivalents.

       133.    Samsung Display does not induce infringement of Claims 1–15 of the ’615 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’615 Products do not satisfy several limitations of those claims.

Additionally, Samsung Display has not acted with the knowledge or specific intent necessary for

induced infringement and has not encouraged others’ infringement.

       134.    Samsung Display does not contributorily infringe Claims 1–15 of the ’615 Patent

because, for at least the reasons stated above, there is no direct infringement of those claims

because the Accused ’615 Products do not satisfy several limitations of those claims. In




                                                 38
           Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 39 of 41




addition, the Accused ’615 Products were not especially made or especially adapted for use in an

infringement of such patent, have substantial non-infringing uses, and are not a material part of

any infringing combination. Additionally, Samsung Display did not have the knowledge or

intent necessary for contributory infringement.

          135.   Samsung Display also does not infringe any valid and enforceable claim of the

’615 Patent because the License Agreement gives Samsung Display a license to practice the ’615

Patent.

          136.   Samsung Display is entitled to a judgment from this Court that Samsung Display

has not infringed, and does not infringe, any valid and enforceable claim of the ’615 Patent, and

granting Samsung Display all other declaratory relief to which it may be entitled.

          137.   A judicial determination is necessary and appropriate so Samsung Display may

ascertain its rights regarding the claims of the ’615 Patent. In the absence of a judicial

determination and injunctive relief prohibiting Defendants from asserting this patent, Samsung

Display will continue to suffer irreparable harm by reason of Defendants’ ongoing litigation,

threats, and accusations.

                                          Prayer for Relief

          WHEREFORE, Samsung Display respectfully asks the Court for the following relief:

      A.         Judgment in favor of Samsung Display and against Defendants on all claims and

                 causes of action set forth herein;

      B.         Judgment in favor of Samsung Display and against Defendants for breach of the

                 License Agreement and an award of monetary damages for such breach in an

                 amount to be determined at trial;

      C.         A declaration that Samsung Display is licensed to practice the “Patents,”

                 including the Patents-in-Suit, under the License Agreement;


                                                      39
     Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 40 of 41




D.       A declaration that Defendants are “Licensors” under the License Agreement;

E.       A declaration that Samsung Display has not infringed, contributed to the

         infringement of, nor induced infringement of any claim of any of the Patents-in-

         Suit, literally or under the doctrine of equivalents;

F.       A declaration that this case is exceptional under 35 U.S.C. § 285;

G.       For reasonable attorneys’ fees under 35 U.S.C. § 285;

H.       For Samsung Display’s reasonable costs incurred as a result of such lawsuit under

                                of the PLA;

I.       For further necessary or proper relief under 28 U.S.C. §§ 2201–02; and

J.       For such other relief as the Court deems just and proper.




                                           40
    Case 1:21-cv-07201-LGS Document 1 Filed 08/26/21 Page 41 of 41




DATED:   August 24, 2021




                                  O'MELVENY & MYERS LLP

                                  Abby F. Rudzin
                                  Laura Bayne Gore
                                  Shane A. Hunt
                                  Times Square Tower, 7 Times Square
                                  New York, .New York 10036
                                  Telephone: (212) 326-2000
                                  Facsimil~: (212) 326-2061
                                  arudzin@omm.com

                                  John Kappos (pro hac vice forthcoming)
                                  610 Newport Center Drive, 17th Floor
                                  Newport Beach, CA 92660
                                  Telephone: (949) 823-6900
                                  Facsimile: (949) 923-6994

                                  Darin Snyder (pro hac vice forthcoming)
                                  Nathaniel Legum (pro hac vice forthcoming)
                                  Two Embarcadero Center, 28th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 984-8700
                                  Facsimile: (415) 984-8701

                                  Ryan Yagura (pro hac vice forthcoming)
                                  Nicholas Whilt (p.ro hac vice forthcoming)
                                  400 South Hope Street, 18th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 430-6000
                                  Facsimile: (213) 430-6407

                                   D. Sean Trainor (pro hac vice forthcoming)
                                   1625 Eye Street, N.W.
                                   Washington, DC 20006
                                  ·Telephone: (202) 383-5300
                                   Facsimile: (202) 383-5414

                                Attorneys for Plaintiff Samsung Display Co., Ltd.




                                  41
